DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 and 02/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-20 are objected to because of the following:
A. In claim 1 line 8, “a stored entry” should read “the stored” instead because the stored entry is already introduced in line 6. Claims 2, 9, and 19 recite similar limitations and are objected to for the same reasons. Claims 2-18 and 20 inherit the same deficiency as claim 1 by reason of dependence. Claim 3 inherit the same deficiency as claim 2 by reason of dependence.
B. In claim 8 line 1, “a stored entry to be updated” should read “the stored entry to be updated” instead because the stored entry to be updated is already introduced claim 7.
C. In claim 15 line 5 “a first stored entry” should read “the first stored entry” instead because the first stored entry is already introduced in claim 1.
D. In claim 18 line 2, “the image” should read “the image data” instead for consistency of claim terminologies.
Appropriate correction is required.
Claim Interpretation
Claim 1 recites “determining if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure and the stored uncertainty measure; if a stored entry meets the first criteria, determining a first computation result and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria; and storing the first input, the first computation result and the first computation uncertainty as a first stored entry”. The limitations after the first “determining” step are contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04(II)). Therefore, if a stored entry does not meet the first criteria, none of the recited steps after the first “determining” step are required to be performed. Claims 2, 9-10, and 14-15 recites several “if” clauses and are interpreted as contingent limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10-11, 15 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the weights” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as weights used for computing the weighted combination of the first set of stored computation results.
Claims 8 recites “the previous update” in line 2, and “the source” in line 3. There is insufficient antecedent basis for these limitations in the claim. Therefore, it is unclear what these terms refers to.
Claim 11 recites “the estimated result” in lines 4 and 6. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, this is interpreted as the first computation result.
Claim 11 recites “deleting one or more stored entries based on a distance measure, the computational result and/or the uncertainty”. There is insufficient antecedent basis for these limitations in the claim. Further, it is unclear whether “the computational result” is supposed to be interpreted as the stored computation result or the first computation result or both and whether “the uncertainty” is supposed to be interpreted as the stored uncertainty measure or the first computation uncertainty or both. For purposes of examination these are interpreted as the stored computation result and the stored uncertainty measure respectively. Examiner also suggest using the same claim terminology for better clarity and consistency.
Claim 15 recites “determining if the first computation result meets a seventh criteria, wherein the seventh criteria is based on the distance measure or the first computation uncertainty, and if the first computation result meets the seventh criteria, storing the first input, the first computation result and the first computation uncertainty as a first stored entry comprises updating a first stored entry”. This limitation is unclear because it seems incomplete. It is unclear what the phrase “comprises updating a first stored entry” is modifying. For purposes of examination, this is interpreted as storing the first stored entry.
Claim 17 recites “the stored data” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this is interpreted as each of the plurality of stored entries. Claim 18 inherit the same deficiency as claim 17 by reason of dependence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-8 recite a series of steps and, therefore, is a process. Claim 19 recite a system and, therefore, is a machine. Claim 20 recite a series non-transitory carrier medium and, therefore, is an article of manufacture.
Under the Alice Framework Step 2A prong 1, claim 1 recites “determining a distance measure between the first input and each of a plurality of stored entries, each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure, “determining if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure and the stored uncertainty measure”, and “if a stored entry meets the first criteria, determining a first computation result and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria”.
The above limitations are directed to determining a computation result associated with a given input which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “determining a distance measure”, “determining if a stored entry meets a first criteria ” and “determining a first computation result and a first computation uncertainty” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the claim encompasses manually determining a distance measure between the input and a plurality of stored entries in a table by taking the difference between the input and each of the stored entries, determining whether an entry is within a specified range and includes an uncertainty measure within a threshold limit, and using the stored entry to determine the computation result for the input and associated uncertainty of the computation result using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 1 recites the following additional elements: obtaining a first input, and storing the first input, the first computation result and the first computation uncertainty as a first stored entry. However, the additional elements of “obtaining an input” and “storing the input and the result of the computation” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “obtaining an input” and “storing the input and the result of the computation” are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “obtaining an input” and “storing the input and the result of the computation” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner(e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-18 and 20 recite further steps and details for obtaining the computation result and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 3-6, 8, 12, and 16, and 18 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim 2 recites the following additional elements: providing a stored computation result corresponding to a stored entry meeting the second criteria as the computation result of the first input. Claim 7 recites the following additional elements: storing the updated computation result and the computation uncertainty as the updated stored entry. Claim 9 recites the following additional elements: storing the updated computation results and the computation uncertainties as the updated stored entries, obtaining a plurality of inputs, and storing the input, the computation result and the computation uncertainty as a stored entry. Claim 10 recites the following additional elements: storing the first input, the first computation result and the first computation uncertainty as the first stored entry. Claim 11 recites the following additional elements: deleting one or more stored entries based on a distance measure, the computational result and/or the uncertainty. Claim 13 recites the following additional elements: further comprising storing the distance measures. Claim 14 recites the following additional elements: storing the first stored entry as a new entry. Claim 15 recites the following additional elements: storing the first input, the first computation result and the first computation uncertainty as a first stored entry comprises updating a first stored entry. Claim 17 recites the following additional elements: wherein the first input data and the stored data comprise image data. Claim 20 recites the following additional elements: a computer. However, the additional element of “a computer” in claim 20 was recited at a high-level of generality (i.e., as a generic computer performing a method) such that it amount to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea. The additional element of “wherein the first input data and the stored data comprise image data” in claim 17 does no more than generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of “providing a stored computation result” in claim 2; “storing the updated computation result and the computation uncertainty” in claim 7; “storing the updated computation results and the computation uncertainties”, “obtaining a plurality of inputs”, and “storing the input, the computation result and the computation uncertainty” in claim 9; “storing the first input, the first computation result and the first computation uncertainty” in claim 10; “deleting one or more stored entries” in claim 11; “storing the distance measures” in claim 13; “storing the first stored entry” in claim 14; and “storing the first input, the first computation result and the first computation uncertainty as a first stored entry comprises updating a first stored entry” in claim 15 are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of  “a computer” in claim 20 was recited at a high-level of generality (i.e., as a generic computer performing a method) such that it amount to no more than mere instructions using a generic computer component or merely as a tool to implement the abstract idea. The additional element of “wherein the first input data and the stored data comprise image data” in claim 17 does no more than generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of “providing a stored computation result” in claim 2; “storing the updated computation result and the computation uncertainty” in claim 7; “storing the updated computation results and the computation uncertainties”, “obtaining a plurality of inputs”, and “storing the input, the computation result and the computation uncertainty” in claim 9; “storing the first input, the first computation result and the first computation uncertainty” in claim 10; “deleting one or more stored entries” in claim 11; “storing the distance measures” in claim 13; “storing the first stored entry” in claim 14; and “storing the first input, the first computation result and the first computation uncertainty as a first stored entry comprises updating a first stored entry” in claim 15 are merely adding insignificant extra-solution activities. Further, the insignificant extra-solution activities of “providing data”, “storing data”, “obtaining data” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network”, “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Further, the insignificant extra-solution activity of “deleting data” is well-understood, routine and conventional activity for performing operations using a computer. See Hsu (NPL – “JavaScript: Four Ways to Remove a Value From an Array”) which reviews several ways of deleting data/values in a data structure. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 19 recites “determine a distance measure between the first input and each of a plurality of stored entries, each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure”, “determine if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure and the stored uncertainty measure”, and “ if a stored entry meets the first criteria, determine a first computation result and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria”.
The above limitations are directed to determining a computation result associated with a given input which amounts to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “determining a distance measure”, “determining if a stored entry meets a first criteria ” and “determining a first computation result and a first computation uncertainty” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “one or more processors configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “one or more processors configured to” language, the claim encompasses manually determining a distance measure between the input and a plurality of stored entries in a table by taking the difference between the input and each of the stored entries, determining whether an entry is within a specified range and includes an uncertainty measure within a threshold limit, and using the stored entry to determine the computation result for the input and associated uncertainty of the computation result using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 19 recites the following additional elements: an input configured to receive a first input, an output configured to provide a computation result, a memory configured to store a plurality of stored entries, one or more processors configured to, and store the first input, the first computation result and the first computation uncertainty in the memory as a first stored entry. However, the additional elements of “an input”, “an output”, “a memory”, and “one or more processors” were recited at a high-level of generality (i.e., as a generic computer component receiving an input, as a generic computer component outputting a result, as a generic computer component storing data, and as a generic computer component executing a method) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receive a first input”, “provide a computation result”, and “store the input and the result of the computation ”are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an input”, “an output”, “a memory”, and “one or more processors” were recited at a high-level of generality (i.e., as a generic computer component receiving an input, as a generic computer component outputting an output, as a generic computer component storing data, and as a generic computer component executing a method) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receive a first input”, “provide a computation result”, and “store the input and the result of the computation ”are merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of “receiving an input”, “providing a result” and “storing the input and the result of the computation” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as “Receiving or transmitting data over a network” and “Storing and retrieving information in memory” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner(e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 12, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US Patent No. 6,553,394 B1), hereinafter Perry, in view of Corr (US patent No. 7,072,812 B2) and Alaniz (US-PGPUB 20110060703 A1). Perry is cited on the IDS provided 06/21/2021.
Regarding claim 1, Perry teaches 
	obtaining a first input (Perry Fig. 5 step 510 and col 3 lines 18-19 “A set of input parameters (I) are provided in step 510”; col 2 lines 54-55 “A next computation has a set of input parameters I3”
first input - A set of input parameters (I) or I3);
determining a distance measure between the first input and each of a plurality of stored entries (Perry Fig. 4 and col 2 lines 59-61 “a determination is made to see whether the third set of parameters is “near” previously contained sets of parameters” distance measure – whether I3 is “near” I1 and I2), each of the plurality of stored entries comprising a stored input, a stored computation result  (Perry col 2 lines 50-54 “In the graph 400, a value I1 401 represents a first set of input parameters contained in a memo, and R1 411 the corresponding result for some computation (F). Similarly, I2 402 and R2 412 are a second set of input parameters and corresponding results”; stored input - I1 and I2; stored computation result - R1 and R2);
determining if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure  (Perry Fig. 4 and col 2 lines 59-61 “a determination is made to see whether the third set of parameters is “near” previously contained sets of parameters” first criteria – whether I3 is “near” I1 and/or I2); 
if a stored entry meets the first criteria, determining a first computation result first criteria (Perry col 2 lines 61-63 “If true, as in the example illustrated in FIG. 4, the results of the nearby sets of parameters, i.e., R1 and R2 are interpolated to obtain a result R3”; first computation result – R3; first set of one or more stored entries R1 and R2 associated with I1 and I2); and
storing the first input, the first computation result  (Perry Fig. 5 step 520 and col 3 line 24 “memoize the result in step 520”; col 1 lines 12-14).
Perry does not explicitly teach each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure; determining if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure and the stored uncertainty measure; and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria; and storing the first input, the first computation result and the first computation uncertainty as a first stored entry.
However, on the same field of endeavor, Corr discloses a method for minimizing error when performing interpolation which includes dividing a data source into multiple segments, determining the maximum error on each segment, recording the error and adjusting the endpoints of each segment in order to reduce the maximum error. Furthermore, Corr discloses that the process is performed iteratively (Corr abstract, Figs. 2A-2H, 5A-5D, and 7 and corresponding drawing description).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry using Corr and incorporate the concept of determining and storing the error when estimating the result of a function by initially assigning an error of 0 for endpoints/stored entries that matches the data source or associated with an exact result consistent with the formula disclosed in col 9 last line of Corr and storing the initial error. Then, calculating the error in between endpoints to determine the maximum error in between segments as shown in Fig. 5C and storing the calculated error for an input that is in between the two endpoints to record an interpolation error associated with the input.
The motivation to do so is to output only results that are within the allowable threshold error limit that is required by an application (Alaniz paragraph [0038]). By storing the interpolation error, a quick comparison can be made against a predefined threshold whether the interpolation produces an allowable result or whether a full/exact computation is required. 
Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure; determining if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure; if a stored entry meets the first criteria, determining a first computation result and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria; and storing the first input, the first computation result and the first computation uncertainty as a first stored entry.
Perry as modified in view of Corr and Alaniz does not explicitly teach wherein the first criteria is based on the distance measure and the stored uncertainty measure.
However, on the same field of endeavor, Alaniz discloses a criteria based on an error associated with a forecasting model by taking the difference between an observed value and an expected value of the model and comparing the error against a threshold value and modifying the model or test data based on the comparison (Alaniz paragraphs [0038-0040]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Alaniz and include a condition that the error associated with a stored entry is within a predefined threshold error value and only perform the computation of R3 if the error associated R1 and/or R2 is within the predefined threshold error value. 
	The motivation to do so is to output only results that are within the allowable threshold error limit that is required by an application (Alaniz paragraph [0038]).
Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches wherein the first criteria is based on the distance measure and the stored uncertainty measure.

	Regarding claim 2, Perry as modified in view of Corr and Alaniz teaches all the limitations of claims 1 as stated above. Further, Perry as modified in view of Corr and Alaniz teaches further comprising, if a stored entry meets the first criteria, determining if a stored entry meets a second criteria, wherein the second criteria is based on the distance measure; and if a stored entry meets the second criteria, providing a stored computation result corresponding to a stored entry meeting the second criteria as the computation result of the first input (Perry Col 1 lines 52-61 “Step 215 determines whether a result (R) for this particular input (I) is contained in a memo 216. If true, the memo is read and the result (R) is provided in step 230”; second criteria – if the input I3 matches the stored entry I1 or I2 the corresponding result R1 and R2 is provided as output; if I1 or I2 matches I3, I1 or I2 are near I3).

Regarding claim 3, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 2 as stated above.
Perry as modified in view of Corr and Alaniz does not explicitly teach wherein the second criteria is also based on the stored uncertainty measure.
However, on the same field of endeavor, Alaniz discloses a criteria based on comparing an error associated with a forecasting model by taking the difference between an observed value and an expected value of the model and comparing the error against a threshold value and modifying the model or test data based on the comparison (Alaniz paragraphs [0038-0040]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Alaniz and compare the error associated with the stored entry against a predefined threshold error value and only provide the computation result when the error is below the predefined threshold error value. 
	The motivation to do so is to output only results that are within the allowable threshold error limit that is required by an application (Alaniz paragraph [0038]).
	Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches wherein the second criteria is also based on the stored uncertainty measure.

	Regarding claim 7, Perry as modified in view of Corr and Alaniz teaches all the limitations of claims 1 as stated above.
	Perry as modified in view of Corr and Alaniz does not explicitly teach further comprising: identifying a stored entry to be updated; determining an updated computation result and a computation uncertainty for the stored entry to be updated using a set of one or more other stored entries meeting the first criteria; and storing the updated computation result and the computation uncertainty as the updated stored entry.
	However, on the same field of endeavor, Corr teaches identifying an endpoint to be updated; determining an updated computation result and a computation uncertainty for the endpoint to be updated using a set of one or more other endpoints near the endpoint to be updated; and storing the updated computation result and the computation uncertainty as an updated entry (Corr Figs. 2A-2H, 5C and col 5 line 58 to col 6 line 44; endpoint to be updated – 206; updated computation result – observed value at endpoint 206 in Fig. 2B; updated computation uncertainty – 0 since the endpoint is located at the original data source using the Equation in col 9 line 67).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Corr and identify a stored entry to be updated, determine an updated computation result and a computation uncertainty for the stored entry to be updated using a set of one or more other stored entries meeting the first criteria; and store the updated computation result and the computation uncertainty as the updated stored entry.
	The motivation to do so is to minimize the interpolation error by adjusting the data points that best fits the interpolation function (Corr col 2 lines 25-31).
	Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches further comprising: identifying a stored entry to be updated; determining an updated computation result and a computation uncertainty for the stored entry to be updated using a set of one or more other stored entries meeting the first criteria; and storing the updated computation result and the computation uncertainty as the updated stored entry.

	Regarding claim 8, Perry as modified in view of Corr and Alaniz teaches all the limitations of claims 7 as stated above. Further, Perry as modified in view of Corr and Alaniz teaches wherein a stored entry to be updated is identified based on at least one of: a time from the previous update, information indicating the source of the stored entry, the stored uncertainty measure or one or more stored distance measures (Corr col 5 lines 33-35 “FIG. 2A-2H illustrate a method for adjusting a subset of points in the data source 202. In another embodiment, the data points to provide best fit data points for minimizing the linear interpolation error”; The entry to be updated is identified based on the stored uncertainty measure. The motivation to combine is the same as claim 1).

	Regarding claim 9, Perry as modified in view of Corr and Alaniz teaches all the limitations of claims 1 as stated above.
	Perry as modified in view of Corr and Alaniz does not explicitly teach identifying a plurality of stored entries to be updated, determining an updated computation result and a computation uncertainty for each of the stored entries to be updated using a set of one or more other stored entries meeting the first criteria, and storing the updated computation results and the computation uncertainties as the updated stored entries, and/or obtaining a plurality of inputs, for each of the plurality of inputs: determining a distance measure between the input and each of a plurality of stored entries; determining if a stored entry meets the first criteria; if a stored entry meets the first criteria, determining a computation result and a computation uncertainty for the input using a set of one or more stored entries meeting the first criteria; and storing the input, the computation result and the computation uncertainty as a stored entry; wherein the computation results for the plurality of inputs and/or the plurality of stored entries are determined in a combined calculation.
	However, on the same field of endeavor, Corr teaches identifying a plurality of endpoints to be updated; determining an updated computation result and a computation uncertainty for the endpoints to be updated using a set of one or more other endpoints near the endpoints to be updated; and storing the updated computation result and the computation uncertainty as updated entries during an iterative update process (Corr Figs. 2A-2H, 5C and corresponding description; endpoints to be updated – 206 in 2B and 2C, 208 in 2D, 210 in 2E; updated computation result – observed value at endpoints 206, 208, 210 in Figs. 2B-2E; updated computation uncertainty – 0 since the endpoints are located at the original data source using the Equation in col 9 line 67).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Corr and identify a plurality stored entry to be updated, determine an updated computation result and a computation uncertainty for each of the stored entries to be updated using a set of one or more other stored entries meeting the first criteria; and store the updated computation results and the computation uncertainties as the updated stored entries.
	The motivation to do so is to minimize the interpolation error by adjusting the data points that best fits the interpolation function (Corr col 2 lines 25-31).
	Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches further comprising: identifying a plurality of stored entries to be updated, determining an updated computation result and a computation uncertainty for each of the stored entries to be updated using a set of one or more other stored entries meeting the first criteria, and storing the updated computation results and the computation uncertainties as the updated stored entries, and/or obtaining a plurality of inputs, for each of the plurality of inputs: determining a distance measure between the input and each of a plurality of stored entries; determining if a stored entry meets the first criteria; if a stored entry meets the first criteria, determining a computation result and a computation uncertainty for the input using a set of one or more stored entries meeting the first criteria; and storing the input, the computation result and the computation uncertainty as a stored entry; wherein the computation results for the plurality of inputs and/or the plurality of stored entries are determined in a combined calculation.

Regarding claim 12, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 1 as stated above. Further, Perry as modified in view of Corr and Alaniz teaches wherein the first criteria comprises a first condition that the distance measure for the stored entry meets a first threshold  (Perry col 2 lines 59-61 “a determination is made to see whether the third set of parameters is "near" previously contained sets of parameters”; first condition that the distance measure for the stored entry meets a first threshold – that the input is “near” previously contained sets of parameters).
Perry as modified in view of Corr and Alaniz does not explicitly teach wherein the first criteria comprises a first condition that the distance measure for the stored entry meets a first threshold and a second condition that the stored uncertainty measure for the stored entry meets a second threshold.
However, on the same field of endeavor, Alaniz discloses a criteria based on comparing an error associated with a forecasting model by taking the difference between an observed value and an expected value of the model and comparing the error against a threshold value and modifying the model or test data based on the comparison (Alaniz paragraphs [0038-0040]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Alaniz and include a second condition that the error associated with the stored entry is within a predefined threshold error value and only perform the computation of R3 if R1 and/or R2 is within the predefined threshold error value. 
	The motivation to do so is to output only results that are within the allowable threshold error limit that is required by an application (Alaniz paragraph [0038]).
Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches wherein the first criteria comprises a first condition that the distance measure for the stored entry meets a first threshold and a second condition that the stored uncertainty measure for the stored entry meets a second threshold.

	Regarding claim 16, Perry as modified in view of Corr and Alaniz teaches all the limitations of claims 1 as stated above. Further, Perry as modified in view of Corr and Alaniz teaches wherein the first set of one or more stored entries is selected by applying one or more conditions, including one or more of: that the first set has a maximum number of stored entries, that the first set has a minimum of stored entries, that the first set does not comprise any stored entries within a pre-determined distance of each other, or that the first set does not comprise any stored entries within a pre-determined distance of the first entry (Perry Fig. 4 and col 2 lines 61-65 a minimum of two entries is used for the continuous linear interpolation function; col 3 lines 5-15 “if the interpolation is bilinear, then having four results for input parameters located at the four grid corners of a cell would be sufficient to reconstruct any parameter set that lies within that cell. If the interpolation is trilinear, the eight comers of a "box" would be sufficient to reconstruct results for any parameters located within the box”; the first set of one or more stored entries is selected by applying the condition that the first set has a minimum of stored entries).

Regarding claim 19, Perry teaches 
	receive a first input (Perry Fig. 5 step 510 and col 3 lines 18-19 “A set of input parameters (I) are provided in step 510”; col 2 lines 54-55 “A next computation has a set of input parameters I3”
first input - A set of input parameters (I) or I3);
	provide a computation result (Perry Fig. 5 step 530 and col 3 lines 22-23 “provide the
reconstructed result (R) in step 530”);
a memory configured to store a plurality of stored entries (Perry col 2 lines 50-54 ““In the graph 400, a value I1 401 represents a first set of input parameters contained in a memo, and R1 411 the corresponding result for some computation (F). Similarly, I2 402 and R2 412 are a second set of input parameters and corresponding results”; plurality of stored entries - I1, I2, R1 and R2; col 4 lines 53-54 “the memo is stored in a cache like memory device”);
determine a distance measure between the first input and each of a plurality of stored entries (Perry Fig. 4 and col 2 lines 59-61 “a determination is made to see whether the third set of parameters is “near” previously contained sets of parameters” distance measure – whether I3 is “near” I1 and I2), each of the plurality of stored entries comprising a stored input, a stored computation result  (Perry col 2 lines 50-54 “In the graph 400, a value I1 401 represents a first set of input parameters contained in a memo, and R1 411 the corresponding result for some computation (F). Similarly, I2 402 and R2 412 are a second set of input parameters and corresponding results”; stored input - I1 and I2; stored computation result - R1 and R2);
determine if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure  (Perry Fig. 4 and col 2 lines 59-61 “a determination is made to see whether the third set of parameters is “near” previously contained sets of parameters” first criteria – whether I3 is “near” I1 and/or I2); 
if a stored entry meets the first criteria, determine a first computation result  (Perry col 2 lines 61-63 “If true, as in the example illustrated in FIG. 4, the results of the nearby sets of parameters, i.e., R1 and R2 are interpolated to obtain a result R3”; first computation result – R3; first set of one or more stored entries R1 and R2 associated with I1 and I2); and
store the first input, the first computation result  (Perry Fig. 5 step 520 and col 3 line 24 “memoize the result in step 520”; col 1 lines 12-14).
Further, Perry teaches that the invention is implemented in a computer system (Perry col. 1 lines 5-8).
Perry does not explicitly teach an input configured to receive a first input; an output configured to provide a computation result; one or more processors configured to: determine a distance measure between the first input and each of a plurality of stored entries, each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure; determine if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure and the stored uncertainty measure; if a stored entry meets the first criteria, determine a first computation result and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria; and storing the first input, the first computation result and the first computation uncertainty as a first stored entry.
However, on the same field of endeavor, Corr discloses a method for minimizing error when performing interpolation which includes dividing a data source into multiple segments, determining the maximum error on each segment, recording the error and adjusting the endpoints of each segment in order to reduce the maximum error. Furthermore, Corr discloses that the process is performed iteratively (Corr abstract, Figs. 2A-2H, 5A-5D, and 7 and corresponding drawing description).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry using Corr and incorporate the concept of determining and storing the error when estimating the result of a function by initially assigning an error of 0 for endpoints/stored entries that matches the data source or associated with an exact result consistent with the formula disclosed in col 9 last line of Corr and storing the initial error. Then, calculating the error in between endpoints to determine the maximum error in between segments as shown in Fig. 5C and storing the calculated error for an input that is in between the two endpoints to record an interpolation error associated with the input.
The motivation to do so is to output only results that are within the allowable threshold error limit that is required by an application (Alaniz paragraph [0038]). By storing the interpolation error, a quick comparison can be made against a predefined threshold whether the interpolation produces an allowable result or whether a full/exact computation is required. 
Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches determine a distance measure between the first input and each of a plurality of stored entries, each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure; determine if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure; if a stored entry meets the first criteria, determine a first computation result and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria; and storing the first input, the first computation result and the first computation uncertainty as a first stored entry.
Perry as modified in view of Corr and Alaniz does not explicitly teach an input configured to receive a first input; an output configured to provide a computation result; one or more processors configured to: determine a distance measure between the first input and each of a plurality of stored entries, each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure; determine if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure and the stored uncertainty measure.
However, on the same field of endeavor, Alaniz discloses a criteria based on an error associated with a forecasting model by taking the difference between an observed value and an expected value of the model and comparing the error against a threshold value and modifying the model or test data based on the comparison (Alaniz paragraphs [0038-0040]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Alaniz and include a condition that the error associated with a stored entry is within a predefined threshold error value and only perform the computation of R3 if the error associated R1 and/or R2 is within the predefined threshold error value. 
	The motivation to do so is to output only results that are within the allowable threshold error limit that is required by an application (Alaniz paragraph [0038]).
Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches wherein the first criteria is based on the distance measure and the stored uncertainty measure.
Perry as modified in view of Corr and Alaniz does not explicitly teach an input configured to receive a first input; an output configured to provide a computation result; one or more processors configured to: determine a distance measure between the first input and each of a plurality of stored entries, each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure; determine if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure and the stored uncertainty measure; if a stored entry meets the first criteria, determine a first computation result and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria; and storing the first input, the first computation result and the first computation uncertainty as a first stored entry.
However, on the same field of endeavor, Corr discloses a computer system comprising an input configured to receive an input; an output configured to provide a result; a memory for storing data; and one or more processors configured to: perform a method of reducing interpolation error (Corr Fig. 15 and col 14 lines 8-36 input – input/output devices 1520 such as a keyboard; output - input/output devices 1520 such as a screen display; memory – storage 1530 one or more processors – processor 1510).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Corr and implement the method of Perry in the computer system of Corr. As discussed above, Perry discloses that the method is implemented in a computer system and Corr discloses a computer system that can implement the method of Perry. Therefore, one of ordinary skill in the art could have substituted the computer system of Perry for the computer system of Corr, and the results of the substitution would have been predictable. The predictable result is a computer system that implements the method of Perry. See MPEP 2141.III(B).
Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches an input configured to receive a first input; an output configured to provide a computation result; one or more processors configured to: determine a distance measure between the first input and each of a plurality of stored entries, each of the plurality of stored entries comprising a stored input, a stored computation result and a stored uncertainty measure; determine if a stored entry meets a first criteria, wherein the first criteria is based on the distance measure and the stored uncertainty measure; if a stored entry meets the first criteria, determine a first computation result and a first computation uncertainty for the first input using a first set of one or more stored entries meeting the first criteria; and storing the first input, the first computation result and the first computation uncertainty as a first stored entry.

Regarding claim 20, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 1 as stated above. Further, Perry as modified in view of Corr and Alaniz teaches a computer to perform the method of claim 1 (Perry 1 lines 6-7 “This invention relates generally to decreasing the number of computations that need to be done in a computer system”, see also claim 1 analysis).
Perry as modified in view of Corr and Alaniz does not explicitly teach a non-transitory carrier medium comprising computer readable code configured to cause a computer to perform the method of claim 1.
However, on the same field of endeavor, Corr teaches a non-transitory computer-readable medium comprising computer program configured to cause a processor to perform a method (Corr Fig. 15 and col 14 lines 22-33 a non-transitory computer-readable medium – storage 1530; computer readable code – programming code 1538 or 1542; claim 91).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Corr and store the method of Perry in a non-transitory computer-readable medium as a computer program for execution by the computer.
The motivation to do so is to provide a computer-implemented method stored in a computer readable medium that uses memoization to reduce the number of computations in the computer system (Perry col 1 lines 5-10, Corr col 14 lines 22-36).
Therefore, the combination of Perry as modified in view of Corr and Alaniz teaches a non-transitory carrier medium comprising computer readable code configured to cause a computer to perform the method of claim 1.
Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Corr and Alaniz as applied to claim 1 above, and further in view of Christiansson et al. (US-PGPUB 2016/0299593 A1), hereinafter Christiansson.
Regarding claim 4, Perry as modified in view of Corr teaches all the limitations of claims 1 as stated above. Further, Perry as modified in view of Corr teaches wherein determining the computation result comprises computing a  (Perry col 2 lines 61-63 “If true, as in the example illustrated in FIG. 4, the results of the nearby sets of parameters, i.e., R1 and R2 are interpolated to obtain a result R3; combination – interpolation).
	Perry as modified in view of Corr does not explicitly teach wherein determining the computation result comprises computing a weighted combination of the first set of stored computation results.
	However, on the same field of endeavor, Christiansson discloses performing interpolation where the interpolated value is generated as a weighted combination of two observed values (Christiansson paragraph [0069] “In FIG. 7A, this would mean that the interpolated value for the interpolation point IP1 is generated as a weighted combination of the observed values at the sampling points SP1 and SP2”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Christiansson and configure the interpolation function of Perry to calculate R3 as a weighted combination of R1 and R2. Both Perry and Christiansson are related to performing interpolation and one of ordinary skill in the art could have substituted the interpolation function of Perry for the interpolation function using a weighted combination of Christiansson, and the results of the substitution would have been predictable. The predictable result is obtaining an interpolated result using a weighted combination of two or more values. See MPEP 2141.III(B).
	Therefore, the combination of Perry as modified in view of Corr, Alaniz and Christiansson teaches wherein determining the computation result comprises computing a weighted combination of the first set of stored computation results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Corr, Alaniz and Christiansson as applied to claim 4 above, and further in view of Brother et al. (US-PGPUB 2008/0239418 A1), hereinafter Brothers.
Regarding claim 5, Perry as modified in view of Corr, Alaniz and Christiansson teaches all the limitations of claim 4 as stated above. Further, Perry as modified in view of Corr, Alaniz and Christiansson teaches wherein the weights are determined based on the distance measures and (Christiansson paragraph [0065] “The weight factors depend on the distance between the sampling points and the interpolation point”. The reason to combine is the same claim 4).
Perry as modified in view of Corr, Alaniz and Christiansson does not explicitly teach wherein the weights are determined based on the distance measures and the stored uncertainties.
However, on the same field of endeavor, Brothers discloses using an error of a linear approximation when assigning a weight (Brothers paragraph [0057] “More specifically the weight is based on an estimate (described below) of the error of the linear approximation of the output value at the given node input colorant combination for the case where the underlying relationship is quadratic. The weight accorded to each estimate should decrease as the error estimate increases”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr, Alaniz and Christiansson using Brothers and use the stored error when determining the weights by giving less weight to a stored computation result that has a higher error as taught by Brother. 
	The motivation to do so is to minimize the approximation error by giving a higher weight to values closer to the input value being approximated (Brothers paragraph [0057]).
	Therefore, the combination of Perry as modified in view of Corr, Alaniz, Christiansson, and Brothers teaches wherein the weights are determined based on the distance measures and the stored uncertainties.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Corr, Alaniz and Christiansson as applied to claim 4 above, and further in view of Straub (NPL – “Review: matrix multiplication”).
Regarding claim 6, Perry as modified in view of Corr, Alaniz and Christiansson teaches all the limitations of claim 4 as stated above. 
Perry as modified in view of Corr, Alaniz and Christiansson does not explicitly teach wherein computing the weighted combination comprises one or more matrix calculations.
However, on the same field of endeavor, Straub discloses performing a weighted combination using matrix operations (Straub page 1 one or more matrix calculations – matrix multiplication).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Christiansson using Straub and compute the weighted combination using matrix multiplication. Both Christiansson and Straub are related to computation of a weighted combination and one of ordinary skill in the art could have substituted the weighted combination computation of Christiansson for the weighted combination computation of Straub, and the results of the substitution would have been predictable. The predictable result is obtaining an interpolated result using a weighted combination of two or more values using matrix multiplication. See MPEP 2141.III(B).
Therefore, the combination of Perry as modified in view of Corr, Alaniz, Christiansson, and Straub teaches wherein computing the weighted combination comprises one or more matrix calculations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Corr and Alaniz as applied to claim 1 above, and further in view of Kato et al. (NPL – “Solving k-Nearest Neighbor Problem on Multiple Graphics Processors”), hereinafter Kato.
Regarding claim 13, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 1 as stated above.
Perry as modified in view of Corr and Alaniz does not explicitly teach further comprising storing the distance measures.
However, on the same field of endeavor, Kato discloses an algorithm that calculates a distance measure and stores the distance measures (Kato section V and Fig. 5, 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Kato and store the distance measure determined between I3 and I1 and I3 and I2.
The motivation to do so is to provide a record of the nearest neighbor to I3 that can be used for the interpolation function which can make the interpolation calculation faster when a similar input is received (Kato page 1 section I third paragraph).
Therefore, the combination of Perry as modified in view of Corr and Alaniz and Kato teaches further comprising storing the distance measures.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Corr and Alaniz as applied to claim 1 above, and further in view of Pandey et al. (NPL – “Nearest-Neighbor Caching for Content-Match Applications”), hereinafter Pandey.
Regarding claim 17, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 1 as stated above.
Perry as modified in view of Corr and Alaniz does not explicitly teach wherein the first input data and the stored data comprise image data.
However, on the same field of endeavor, Pandey discloses a content-match application wherein a first input/query data and stored data in a cache comprise image data (Pandey page 2 left col first paragraph “The second application is in content-based image search, where it may suffice to show a cached image that is similar to a query image”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Pandey and use image data as the first input parameter, the stored entries, and the stored result and provide a computation result similar to the queried image based on the stored entries.
The motivation to do so is implement a content-based image search that returns a cached image that is similar to the input image (Pandey page 2 left col first paragraph, conclusion).
Therefore, the combination of Perry as modified in view of Corr and Alaniz and Pandey teaches wherein the first input data and the stored data comprise image data.

Regarding claim 18, Perry as modified in view of Corr, Alaniz and Pandey teaches all the limitations of claim 17  as stated above. Further, Perry as modified in view of Corr, Alaniz and Pandey teaches wherein the computation result is an indication of whether a feature is detected in the image (Pandey page 2 left col first paragraph “The second application is in content-based image search, where it may suffice to show a cached image that is similar to a query image”. The motivation to combine is the same as claim 17).
Claim 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Corr and Alaniz as applied to claim 1 above, and further in view of Falchi et al. (NPL – “A Metric Cache for Similarity Search”), hereinafter Falchi.
Regarding claim 10, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 1 as stated above.
	Perry as modified in view of Corr and Alaniz does not explicitly teach further comprising: determining whether the first computation result meets a third criteria, wherein the third criteria is based on the computational uncertainty; if the estimated result does not meet the third criteria, performing calculation of a full computation; and if the estimated result does meet the third criteria, storing the first input, the first computation result and the first computation uncertainty as the first stored entry.
	However, on the same field of endeavor, Falchi discloses a method that includes determining whether an approximation result meets a criteria, wherein the criteria is based on whether the approximation has sufficient quality; if the approximation result does not meet the criteria, performing an exact calculation; and if the approximation result does meet the criteria, storing the input, the approximation result as new entry (Falchi page 4 section 3.3 paragraph 6 and Algorithm 1 “The computed values k’ and sq can thus be used to evaluate the quality of the approximate results returned by the cache C (line 9), and thus deciding whether it is necessary to actually answer the query from
D or not. When the approximation is considered satisfying, the set M.kNN(q; k) is returned as query answer (line 17), otherwise, the exact kNND(q; k) is computed (lines 12) and returned (line 17), while the pair (q; kNND(q; k)) is inserted in C.”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Falchi and determine whether the interpolated result R3 is considered to have sufficient quality; if R3 does not have sufficient quality, performing an exact calculation; and if R3 does have sufficient quality, memorizing I3, R3, and the associated approximation error.
	The motivation to do so is to return approximate result with a quality guarantee, i.e. returning only good approximate results (Falchi Abstract, page 4 right col first paragraph).
	Therefore, the combination of Perry as modified in view of Corr and Alaniz and Falchi teaches further comprising: determining whether the first computation result meets a third criteria, wherein the third criteria is based on the computational uncertainty; if the estimated result does not meet the third criteria, performing calculation of a full computation; and if the estimated result does meet the third criteria, storing the first input, the first computation result and the first computation uncertainty as the first stored entry.

Regarding claim 14, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 1 as stated above. 
Perry as modified in view of Corr and Alaniz does not explicitly teach determining if the first computation result meets a sixth criteria, wherein the sixth criteria is based on the distance measure or the first computation uncertainty, and if the first computation result meets the sixth criteria, storing the first stored entry as a new entry.
However, on the same field of endeavor, Falchi discloses a method that includes determining whether an approximation result meets a criteria, wherein the criteria is based on whether the approximation has sufficient quality, and if the approximation result meets the criteria, storing the input, and the approximation result as new entry (Falchi page 4 section 3.3 paragraph 6 and Algorithm 1 “The computed values k’ and sq can thus be used to evaluate the quality of the approximate results returned by the cache C (line 9), and thus deciding whether it is necessary to actually answer the query from D or not. When the approximation is considered satisfying, the set M.kNN(q; k) is returned as query answer (line 17), otherwise, the exact kNND(q; k) is computed (lines 12) and returned (line 17), while the pair (q; kNND(q; k)) is inserted in C.”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Falchi and determine whether the interpolated result R3 is considered to have sufficient quality, and if R3 does have sufficient quality, memoizing I3, R3, and the associated approximation error.
	The motivation to do combine is the same as claim 10.
	Therefore, the combination of Perry as modified in view of Corr and Alaniz and Falchi teaches determining if the first computation result meets a sixth criteria, wherein the sixth criteria is based on the distance measure or the first computation uncertainty, and if the first computation result meets the sixth criteria, storing the first stored entry as a new entry.

Regarding claim 15, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 1 as stated above. Further, Perry as modified in view of Corr and Alaniz teaches storing the first input, the first computation result and the first computation uncertainty as a first stored entry comprises updating a first stored entry. (Perry Fig. 5 step 520 and col 3 line 24 “memoize the result in step 520”; col 1 lines 12-14).
	Perry as modified in view of Corr and Alaniz does not explicitly teach determining if the first computation result meets a seventh criteria, wherein the seventh criteria is based on the distance measure or the first computation uncertainty, and if the first computation result meets the seventh criteria, storing the first input, the first computation result and the first computation uncertainty as a first stored entry comprises updating a first stored entry.
	However, on the same field of endeavor, Falchi discloses a method that includes determining whether an approximation result meets a criteria, wherein the criteria is based on whether the approximation has sufficient quality, and if the approximation result meets the criteria, storing the input, the approximation result as new entry (Falchi page 4 section 3.3 paragraph 6 and Algorithm 1 “The computed values k’ and sq can thus be used to evaluate the quality of the approximate results returned by the cache C (line 9), and thus deciding whether it is necessary to actually answer the query from D or not. When the approximation is considered satisfying, the set M.kNN(q; k) is returned as query answer (line 17), otherwise, the exact kNND(q; k) is computed (lines 12) and returned (line 17), while the pair (q; kNND(q; k)) is inserted in C.”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Falchi and determine whether the interpolated result R3 is considered to have sufficient quality; if R3 does not have sufficient quality, performing an exact calculation; and if R3 does have sufficient quality, memorizing I3, R3, and the associated approximation error.
	The motivation to do combine is the same as claim 10.
	Therefore, the combination of Perry as modified in view of Corr and Alaniz and Falchi teaches determining if the first computation result meets a seventh criteria, wherein the seventh criteria is based on the distance measure or the first computation uncertainty, and if the first computation result meets the seventh criteria, storing the first input, the first computation result and the first computation uncertainty as a first stored entry comprises updating a first stored entry.

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Corr and Alaniz as applied to claim 1 above, and further in view of Jackson et al. (US-PGPUB 2015/0363402 A1), hereinafter Jackson.
Regarding claim 11, Perry as modified in view of Corr and Alaniz teaches all the limitations of claim 1 as stated above.
Perry as modified in view of Corr and Alaniz does not explicitly teach further comprising: deleting one or more stored entries based on a distance measure, the computational result and/or the uncertainty.
However, on the same field of endeavor, Jackson discloses a method for filtering an object from a set of object by deleting the object from the set of objects based on a threshold score (Jackson paragraph [0052] where the threshold score corresponds to the uncertainty).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Perry in view of Corr and Alaniz using Jackson and delete one or more stored entries based on the approximation error.
The motivation to do so is to filter out computation results that includes a high interpolation error while keeping the cache at a reasonable size (Jackson paragraph [0052], Perry col 4 lines 53-56).
Therefore, the combination of Perry as modified in view of Corr and Alaniz and Jackson teaches further comprising: deleting one or more stored entries based on a distance measure, the computational result and/or the uncertainty.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keramidas et al. (US Patent No. 9,658,851 B2) related to reusing approximate values  that allow small and controllable errors to occur using memorization. Keramidas is cited on the IDS submitted 06/21/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182